t c memo united_states tax_court george james gowen and maryalice murtagh gowen petitioners v commissioner of internal revenue respondent docket no 18571-10l filed date george james gowen and maryalice murtagh gowen pro sese s mark barnes marion k mortensen and inga c plucinski for respondent memorandum opinion swift judge this collection_due_process cdp case is now before us on respondent’s oral motion for summary_judgment on date this case was called for trial in salt lake city utah petitioners appeared and were heard for and petitioners timely filed with respondent joint federal_income_tax returns on which they claimed large losses for a bad_debt_loss of dollar_figure and for a net_operating_loss of dollar_figure after an audit respondent mailed to petitioners via certified mail separate timely notices of deficiency relating to petitioners’ federal income taxes for and in the respective amounts of dollar_figure and dollar_figure plus additions to tax respondent mailed the notices to petitioners’ then-current home address respondent’s determined tax deficiencies were based on among other adjustments the disallowance for lack of substantiation of the above large losses claimed on petitioners’ federal_income_tax returns petitioners did not file a petition in this court in response to the above notices of deficiency 1at the time of filing their petition petitioners resided in utah respondent timely assessed deficiencies in petitioners’ federal income taxes for and in the respective amounts of dollar_figure and dollar_figure plus additions to tax petitioners have not paid any portion of these tax deficiencies with regard to these deficiencies petitioners requested of respondent audit_reconsideration a request that respondent granted on audit_reconsideration respondent did not make any further adjustment and sustained the disallowance of the large loss deductions claimed on petitioners’ and tax returns and the above tax_deficiency assessments and additions to tax on or about date respondent mailed to petitioners a notice_of_federal_tax_lien filing with regard to the above assessed tax deficiencies and additions to tax on date petitioners timely filed a cdp hearing request regarding the federal_tax_lien filing during the cdp hearing that was held petitioners challenged the underlying disallowance of the loss deductions claimed on their and tax returns and the tax deficiencies respondent had determined and assessed petitioners did not raise any other issues and they did not propose any collection alternatives during the cdp hearing before respondent’s office of appeals respondent’s settlement officer verified that the requirements of applicable law and administrative procedure had been met and balanced the need for efficient collection_of_taxes with the legitimate concern that the lien be no more intrusive than necessary see sec_6330 respondent’s office of appeals sustained the filing of the federal_tax_lien against petitioners relating to the and federal_income_tax deficiencies respondent now moves for summary_judgment on the grounds that no material fact is in dispute and that the proposed federal_tax_lien should be sustained as a matter of law petitioners seek only to challenge the correctness of their underlying tax_liability for and as determined and assessed by respondent in a cdp hearing before respondent’s office of appeals as well as in a cdp case in this court taxpayers may not challenge the underlying tax_liability if they have had a prior opportunity to challenge the underlying tax_liability on receipt of a notice_of_deficiency see sec_6320 sec_6330 114_tc_176 newsome v commissioner tcmemo_2007_111 bailey v commissioner tcmemo_2005_241 sec_301_6320-1 proced admin regs upon receipt of respondent’s notice_of_deficiency 2unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times relating to petitioners’ federal income taxes for and petitioners had such an opportunity accordingly we sustain respondent’s notice_of_federal_tax_lien filing regarding petitioners’ unpaid and federal_income_tax deficiencies and additions to tax as determined and assessed against petitioners by respondent and we will grant respondent’s motion an appropriate order and decision will be entered
